          Case 1:20-cv-01571-DAD-SAB Document 14 Filed 01/22/21 Page 1 of 7

 1   Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
     MANNING LAW, APC
 2   20062 S.W. Birch St., Suite 200
 3   Newport Beach, CA 92660
     Office: (949) 200-8755
 4   DisabilityRights@manninglawoffice.com
 5   Attorneys for Plaintiff GEORGE AVALOS

 6

 7                            UNITED STATES DISTRICT COURT
 8                            EASTERN DISTRICT OF CALIFORNIA
 9

10
     GEORGE AVALOS, an individual,            Case No. 1:20-cv-01571-DAD-SAB
11
                 Plaintiff,
12                                            UNILATERAL SCHEDULING
     v.                                       REPORT
13

14
     MARTHA FRANCO DE PIZANO,                 Date: January 28, 2021
15
     an individual; BALJIT SINGH, an          Time: 11:00 a.m.
16   individual; MOHINDER KAUR, an            Courtroom: 9
     individual; and DOES 1-10,
17
     inclusive,
18                                            Hon. Stanley A. Boone
19
                 Defendants.
20

21
           Pursuant to Rule 26 of the Federal Rules of Civil Procedure and the Order
22
     Setting Mandatory Scheduling Conference dated December 14, 2020, Plaintiff
23
     George Avalos hereby respectfully submits the instant Unilateral Report. Counsel
24
     for Plaintiff met and conferred with Counsel for Defendants Baljit Singh and
25
     Mohinder Kaur, but Counsel for Plaintiff has not yet received Defendants’
26
     contributions to the report. Counsel for Plaintiff expects to have contributions from
27
     Defendants soon and now only files the instant Unilateral Report in an abundance of
28
     caution for the Court’s scheduling order. Counsel for Plaintiff will amend this report
                                                1
             Case 1:20-cv-01571-DAD-SAB Document 14 Filed 01/22/21 Page 2 of 7

 1   as soon as contributions from Defendants are received.
 2           Defendant Martha Franco De Pizano, who has appeared pro per, will be
 3   dismissed from the case.
 4      1.          Factual and Legal Contentions
 5           Plaintiff:
 6           Plaintiff is substantially limited in performing one or more major life
 7   activities, including but not limited to: walking, standing, ambulating, and sitting.
 8   As a result of these disabilities, Plaintiff relies upon mobility devices, including at
 9   times a wheelchair, to ambulate. With such disabilities, Plaintiff qualifies as a
10   member of a protected class under the Americans with Disabilities Act, 42 U.S.C.
11   §12102(2) as amended by the ADA Amendments Act of 2008 (P.L. 110-325)
12   (“ADA”) and the regulations implementing the ADA set forth at 28 C.F.R. §§
13   36.101 et seq. At the time of Plaintiff’s visits to Defendants’ facility and prior to
14   instituting this action, Plaintiff suffered from a “qualified disability” under the
15   ADA, including those set forth in this paragraph. Plaintiff is also the holder of a
16   Disabled Person Parking Placard.
17           Plaintiff personally visited Defendant’s property on one occasion but was
18   denied full and equal access and full and equal enjoyment of the facilities, services,
19   goods, and amenities even though he would be classified as a “bona fide patron.”
20           Defendants own, and continues to own, the property located at 342 W.
21   Hermosa St., Lindsay, CA 93247 (hereinafter "Property") where the subject
22   business Primos Tacos (the "Business") is located. It is alleged that Defendants are
23   liable to Plaintiff for the alleged ADA violations. The Business is a facility open to
24   the public, a place of public accommodation, and a business establishment.
25           Instead of having architectural barrier free facilities for patrons with
26   disabilities, Plaintiff experienced the following at the Property: a built up curb ramp
27   that projects from the sidewalk and into the access aisle (ADAAG Section 406.5)
28   and is in excess of the maximum grade allowed by ADAAG specifications (Section
                                                  2
                                  UNILATERAL REPORT OF COUNSEL
          Case 1:20-cv-01571-DAD-SAB Document 14 Filed 01/22/21 Page 3 of 7

 1   406.1), and an accessible parking space that does not contain compliant accessible
 2   parking signage (Section 502.6).
 3         Plaintiff alleges Defendant violated Plaintiff’s rights under the American
 4   with Disabilities Act and the Unruh Civil Rights Act. In addition to injunctive
 5   relief, Plaintiff seeks an award of damages of not less than $4,000 per violation
 6   arising out of Plaintiff’s visit to the Property on or about October 17, 2020 and for
 7   reasonable attorneys’ fees litigation expenses, and costs of suit, pursuant to
 8   California Civil Code § 52.
 9

10      2. Amendments
11         Plaintiff:
12         Plaintiff intends to conduct an expert led site inspection to identify each
13   barrier that would affect his type of disability and, then, amend the complaint to
14   ensure that the ADA claim reflects his intention to have all unlawful barrier removed
15   or remediated. This is the two-step process permitted and required by Doran v. 7-
16   Eleven Inc., (9th Cir. 2008) 524 F.3d 1034 and Chapman v. Pier 1 Imports (US) Inc.,
17   631 F.3d 939 (9th Cir. 2011).
18

19      3. Summary of Uncontested and Contested Facts
20         Uncontested Facts
21         a. Defendants Baljit Singh and Mohinder Kaur own the Subject Property
22             located at 342 W. Hermosa St., Lindsay, CA 93247.
23         b. The Court has jurisdiction over the claims in the Complaint.
24         c. The Court has supplemental jurisdiction over Plaintiff’s state claims.
25         d. The venue is proper.
26         Anticipated Contested Facts
27         a. Whether barriers to access as defined by applicable state and federal laws
28             exist at the Subject Property.
                                                3
                                 UNILATERAL REPORT OF COUNSEL
             Case 1:20-cv-01571-DAD-SAB Document 14 Filed 01/22/21 Page 4 of 7

 1           b. Whether Plaintiff was denied full and equal access to Defendants’ goods
 2               and services due to access barriers on the Subject Property.
 3           c. Whether Defendants discriminated against Plaintiff on the basis of his
 4               alleged disability.
 5

 6         4. Summary of Legal Issues
 7           Undisputed Legal Issues
 8           This Court has subject matter jurisdiction over this action pursuant to 28
 9   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
10   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
11           This court has supplemental jurisdiction over the claims brought under the
12   Unruh Act pursuant to 28 U.S.C. § 1367(a) as the claims arise from the same
13   incident.
14           Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) and is founded
15   on the fact that the real property which is the subject of this action is located in this
16   district and that Plaintiff's cause of action arose in this district.
17           Anticipated Disputed Legal Issues
18           The principal legal issues are: (1) whether Defendants are responsible under
19   the law to remove the alleged barriers on the subject property; (2) whether Plaintiff
20   has standing to seek either damages or injunctive relief; (3) whether Plaintiff was
21   denied equal access to the subject business; and (4) the nature and extent of
22   Plaintiff’s damages, if any.
23

24         5. Status of Pending Matters
25           No pending matters.
26         6. Discovery Plan
27    a.                  Date for Exchange of Initial              2/11/2021
28                        Disclosures
                                                   4
                                    UNILATERAL REPORT OF COUNSEL
           Case 1:20-cv-01571-DAD-SAB Document 14 Filed 01/22/21 Page 5 of 7

 1    b.                Cut-Off Date for Non-Expert               12/27/2021
 2                      Discovery
 3    c.                Disclosure of Expert Witness              12/6/2021
 4    d.                Cut-Off Date for Expert Witness           1/31/2022
 5                      Discovery
 6    e.                Any Proposed Changes in the Limits None
 7                      On Discovery
 8    f.                Whether the parties anticipate the        Not at this time
 9                      need for a Protective Order
10    g.                Any issues or proposals relating to       None
11                      the timing, sequencing, phasing, or
12                      scheduling of discovery
13    h.                Discovery outside the United States       No
14    i.                Parties anticipate video and/or sound Yes
15                      recording of depositions
16

17
           Electronic Media Discovery
18
           Although the Plaintiff does not anticipate any issues with respect to electronic
19
     discovery, the Plaintiff is amenable as follows:
20
           Any electronically stored information may be produced in tangible form in an
21
     organized manner on CDs or DVDs in readable format for standard programs for
22
     Windows-based operating systems (e.g., Microsoft Windows, Adobe Acrobat, etc.)
23
     in its native format. In addition, at the election of a party, with the consent of the
24
     other party, not to be unreasonably withheld, and considering the volume of
25
     information to be exchanged, the producing party may elect to produce such
26
     information by printing the files as documents and Bates numbering the documents.
27
           In any event, the Parties will produce information in a manner such that it may
28
     be easily retrieved and identified by the receiving party and the Court.
                                                 5
                                  UNILATERAL REPORT OF COUNSEL
            Case 1:20-cv-01571-DAD-SAB Document 14 Filed 01/22/21 Page 6 of 7

 1          The Parties will cooperate regarding steps taken to preserve relevant evidence
 2   to the issues of this action, including steps related to the scope of e-mail discovery,
 3   the restoration of deleted information, and the preservation of computer based
 4   information. The Parties will likewise preserve all other relevant evidence related to
 5   the claims asserted in Plaintiff's complaint.
 6        7. Other Dates and Deadlines
 7          Plaintiff:
 8          a) Filing non−dispositive and dispositive pre−trial motions –January 10, 2022
 9          b) Pre−Trial Conference date – March 28, 2022
10          c) Trial Date – April 12, 2022
11

12        8. Settlement
13          Plaintiff believes that a court-convened settlement conference would be
14   productive. Plaintiff will stipulate to referral of this action to the Voluntary Dispute
15   Resolution Program (VDRP) pursuant to Local Rule 271.
16        9. Jury or Court Trial
17          Plaintiff: requests a court trial.
18        10.Trial Time Estimate
19          Plaintiff: anticipates a 3 day trial.
20        11.Magistrate Judge Jurisdiction
21          Plaintiff: consents to have a magistrate judge preside over this case.
22        12.Bifurcation
23          Plaintiff: has no proposals concerning severance, bifurcation or phasing of
24          trial.
25

26   //
27   //
28   //
                                                    6
                                   UNILATERAL REPORT OF COUNSEL
          Case 1:20-cv-01571-DAD-SAB Document 14 Filed 01/22/21 Page 7 of 7

 1      13.Related Matters
 2         Plaintiff: Plaintiff is unaware of any related matters.
 3

 4
     Dated: January 22, 2021                MANNING LAW, APC
 5

 6
                                         By: /s/ Joseph R. Manning, Jr.
 7                                          Joseph R. Manning Jr., Esq.
                                            Attorneys for Plaintiff
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               7
                                UNILATERAL REPORT OF COUNSEL
